Order issued: October    5- , 2012




                                             In The
                              (Court of Apprats
                        NMI! DiMrirt of - ,exas at Dallas
                                     No. 05-12-00024-CV


                          RICKEY WAYNE TOLBERT, Appellant
                                               V.
                              GEORGE A. OTSTOTT, Appellee

                                           ORDER


       We DENY appellant's September 24, 2012 request to attach documents to his brief. The

Court cannot consider documents that are not formally included in the record on appeal. See Burke

v. Insurance Auto Auctions Corp., 169 S.W.3d 771, 775 (Tex. App.—Dallas 2005, pet. denied).




                                                         ABETH LANG-M
                                                         ICE